COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Senior Judge Coleman ∗
Argued at Richmond, Virginia


LEROY NATHANIEL INGRAM
                                         MEMORANDUM OPINION ∗∗ BY
v.   Record No. 2996-99-2               JUDGE SAM W. COLEMAN III
                                            JANUARY 16, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     James B. Wilkinson, Judge

          Gregory W. Franklin, Assistant Public
          Defender (Office of the Public Defender, on
          brief), for appellant.

          (Mark L. Earley, Attorney General;
          H. Elizabeth Shaffer, Assistant Attorney
          General, on brief), for appellee.


     Leroy Nathaniel Ingram was convicted in a bench trial of

possession of cocaine with intent to distribute in violation of

Code § 18.2-248.   The sole issue on appeal is whether the

evidence is sufficient to support a finding that Ingram intended

to distribute the cocaine.   For the reasons that follow, we

affirm the conviction.



     ∗
       Judge Coleman participated in the hearing and decision of
this case prior to the effective date of his retirement on
December 31, 2000 and thereafter by his designation as a senior
judge pursuant to Code § 17.1-401.
     ∗∗
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              BACKGROUND

     Viewed in the light most favorable to the Commonwealth, the

evidence and inferences that reasonably could be drawn from the

evidence proved that at approximately 11:40 a.m., Richmond

Police Officer LaMonte P. Tucker was driving westbound in his

patrol car on Y Street when he observed Ingram and another man

walking eastbound.    As Tucker's vehicle approached Ingram,

Tucker observed Ingram reach into his pocket and a small baggie

fall to the ground.   Tucker did not see exactly from where the

bag dropped.   Tucker stopped and asked Ingram to approach him.

Tucker asked the other man to step away so that Tucker could

talk to Ingram.   Tucker testified that when Ingram "walked over

to me he leaned up against my car and he dropped a scale from

underneath his jacket."   Tucker testified that, although Ingram

was not facing him and he did not actually see the scale fall

from Ingram's jacket, he heard the "clinking" sound of the scale

as it hit the ground.

     The baggie that fell from Ingram's person contained 3.26

grams of cocaine.    The cocaine was packaged in such a way that

the outer baggie contained both drugs and two baggie corners,

which also contained drugs.    Ingram also possessed a pager and

$30 in currency in five and single dollar denominations.

Officer Thomas Lloyd, accepted by the court as an expert on

street level narcotics, testified that the pager, small


                               - 2 -
denominations of currency, the quantity of cocaine, and the

possession of the scale were inconsistent with personal use.

                              ANALYSIS

     "On review of a challenge to the sufficiency of the

evidence, we view the evidence in the light most favorable to

the Commonwealth, the prevailing party, and grant to it all

reasonable inferences fairly deducible therefrom."      Robertson v.

Commonwealth, 31 Va. App. 814, 820, 525 S.E.2d 640, 643 (2000)

(citing Commonwealth v. Jenkins, 255 Va. 516, 521, 499 S.E.2d

263, 265 (1998)).   "The judgment of a trial court sitting

without a jury is entitled to the same weight as a jury verdict,

and will not be disturbed on appeal unless plainly wrong or

without evidence to support it."      Beck v. Commonwealth, 2 Va.

App. 170, 172, 342 S.E.2d 642, 643 (1986) (citations omitted).

"The credibility of the witnesses and the weight accorded the

evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented."

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995) (citations omitted).

     "[F]or a defendant to be convicted of possession of a

controlled substance with the intent to distribute, the

Commonwealth must prove that the defendant possessed the

controlled substance contemporaneously with his intention to

distribute that substance."   Stanley v. Commonwealth, 12 Va.


                              - 3 -
App. 867, 869, 407 S.E.2d 13, 15 (1991) (en banc).    "Because

direct proof of [the] intent [to distribute] is often

impossible, it must be shown by circumstantial evidence."

Servis v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156, 165

(1988).   "Circumstantial evidence is sufficient to prove guilt

beyond a reasonable doubt so long as 'all necessary

circumstances proved . . . [are] consistent with guilt and

inconsistent with innocence and must exclude every reasonable

hypothesis of innocence.'"   McNair v. Commonwealth, 31 Va. App.

76, 86, 521 S.E.2d 303, 308 (1999) (en banc) (quoting Bishop v.

Commonwealth, 227 Va. 164, 169, 313 S.E.2d 390, 393 (1984)).

     Circumstantial proof of a defendant's intent includes the

quantity of the drugs, the manner in which the drugs are

packaged, and the presence or absence of drug paraphernalia

associated with drug distribution or personal use.    See Servis,

6 Va. App. at 524-25, 371 S.E.2d at 165; see also White v.

Commonwealth, 25 Va. App. 662, 668, 492 S.E.2d 451, 454 (1997)

(en banc) (recognizing pagers as tools of the drug trade); Davis

v. Commonwealth, 12 Va. App. 728, 733, 406 S.E.2d 922, 925

(1991) (finding that possession of a small quantity of drugs

found together with a handscale and a set of weights divided

into grams, two boxes of plastic sandwich bags, twist ties, and

$800 in cash was sufficient circumstantial evidence of an intent

to distribute).   Although "[p]ossession of a small quantity [of


                             - 4 -
drugs] creates an inference that the drug is for personal

use[,]" possession of a small quantity, "when considered with

other circumstances, may be sufficient to establish an intent to

distribute."   Servis, 6 Va. App. at 524, 371 S.E.2d at 165

(citations omitted).

     Ingram argues that because the evidence is insufficient to

prove that he possessed the scale, it is insufficient to prove

that he intended to distribute the cocaine.    We disagree.    After

observing Ingram drop a baggie of cocaine, Officer Tucker

stopped his vehicle and asked Ingram to approach him.    When

Ingram leaned against the vehicle, Tucker heard the scale

"clinking" as it hit the ground.     Although Tucker did not

inspect the area near his car before asking Ingram to approach

him and did not actually see the portable scale fall, there were

no other objects in the area that would account for the noise.

The fact finder, therefore, could have reasonably inferred that

Ingram possessed the scale and dropped it as he approached the

police officer.   See Powell v. Commonwealth, 27 Va. App. 173,

178-80, 497 S.E.2d 899, 901-02 (1998) (finding the evidence

sufficient to support a conviction for possession of cocaine

where, although not observed dropping the drugs, defendant

unclenched his fist when approached by the police in a high

drug/crime area and drugs were recovered from the ground below

where defendant made the dropping motion); see also Beverly v.


                             - 5 -
Commonwealth, 12 Va. App. 160, 164-65, 403 S.E.2d 175, 177-78

(1991) (finding evidence sufficient to prove possession of

cocaine where a bag of cocaine was found in a heavily-traveled

roadway where defendant was attempting to escape and where

defendant was observed dropping an unidentified object in the

roadway).

       Other evidence also was sufficient to support the trial

court's finding that Ingram possessed the cocaine with the

intent to distribute.   In addition to possessing cocaine and the

scale, Ingram possessed a pager and $30 in currency in small

bills.   An expert witness testified that the manner in which the

drugs were packaged and the presence of the scale, pager, and

currency are factors which are inconsistent with personal use.

The expert witness testified that scales are often used by

street level dealers to weigh drugs before distribution and that

pagers are often used by drug dealers to communicate with each

other.   Additionally, the expert witness testified that the

amount of cocaine, 3.26 grams, was inconsistent with personal

use.   Further, no evidence proved that Ingram used cocaine or

that he possessed it for his personal use.   Therefore, the

evidence is sufficient to support the conviction.

       Accordingly, we affirm.

                                                          Affirmed.




                                 - 6 -